Citation Nr: 1706758	
Decision Date: 03/06/17    Archive Date: 03/16/17

DOCKET NO.  13-01 653	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to a total disability rating based upon individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs


ATTORNEY FOR THE BOARD

N.S. Pettine, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1969 to May 1971, including service in the Republic of Vietnam from February 1970 to December 1970
These matters are before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma which reduced the rating for the Veteran's service-connected prostate cancer residuals from 100 percent to 40 percent, effective July 1, 2012.  The RO had originally granted service connection for the residuals of prostate cancer in a rating decision issued in July 2009.  The RO assigned an initial evaluation of 100 percent effective June 19, 2009.

The April 2012 rating decision presently before the Board also discontinued payment of special monthly compensation (SMC) to the Veteran, effective from July 1, 2012.  The RO had originally granted SMC in an April 2010 rating decision.  The award of SMC at the housebound rate was based on a schedular 100 percent evaluation for a single service-connected disability plus additional service-connected disabilities independently ratable at 60 percent and it was assigned effective from June 19, 2009. 

In an August 2015 decision, the Board decided: (1) that the rating reduction for the Veteran's prostate cancer disability residuals from 100 percent to 40 percent effective July 1, 2012, was proper; (2) that an evaluation in excess of 40 percent beginning July 1, 2012, for the Veteran's prostate cancer residuals was not warranted; and (3) that the discontinuation of the Veteran's award for SMC at the housebound rate, based on one service-connected disability rated as 100 percent disabling plus separate service-connected disabilities rated at 60 percent, effective July 1, 2012, was proper and a restoration of that award was not warranted.  

In its August 2015 decision, the Board also concluded that an inferred claim for a TDIU had been raised by the record and remanded the case for further development.  The case has returned to the Board for appellate review.

The Veteran originally requested a videoconference hearing in his January 2013 substantive appeal; however, in a March 2015 statement, the Veteran withdrew his request for a Board hearing.  The hearing request is therefore deemed withdrawn.  38 C.F.R. § 20.704(e) (2016).

FINDING OF FACT

Resolving all doubt in the Veteran's favor, the competent and credible evidence of record demonstrates that the Veteran's service-connected posttraumatic stress disorder (PTSD) precludes him from securing or following a substantially gainful occupation.


CONCLUSION OF LAW

The criteria for a TDIU are met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

As discussed below, after reviewing the record, the Board finds that the evidence is at least equipoise with respect to the issue of whether the Veteran may secure and follow substantially gainful employment due to the effects of his service-connected PTSD and related alcohol abuse.  Therefore, entitlement to a TDIU will be granted.

Unlike the regular disability rating schedule, which is based on the average work-related impairment caused by a disability, "entitlement to a TDIU is based on an individual's particular circumstances."  Rice v. Shinseki, 22 Vet. App. 447, 452 (2009).  Therefore, in adjudicating a TDIU claim, VA must take into account the individual Veteran's education, training, and work history.  Hatlestad v. Derwinski, 1 Vet. App. 164 (1991) (level of education is a factor in deciding employability); see Friscia v. Brown, 7 Vet. App. 294 (1994) (considering Veteran's experience as a pilot, his training in business administration and computer programming, and his history of obtaining and losing 19 jobs in the previous 18 years); Beaty v. Brown, 6 Vet. App. 532 (1994) (considering Veteran's 8th grade education and sole occupation as a farmer); Moore v. Derwinski, 1 Vet. App. 356 (1991) (considering Veteran's master's degree in education and his part-time work as a tutor).

However, VA may not take into account the individual Veteran's age or any impairment caused by nonservice-connected disabilities in determining whether TDIU is warranted.  See 38 C.F.R. §§ 3.341(a), 4.16(a), 4.19; see also Hersey v. Derwinski, 2 Vet. App. 91, 94 (1992); Faust v. West, 13 Vet. App. 342 (2000).

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  Under certain circumstances, multiple disabilities may be considered as the sole 60 percent or 40 percent disability.  Id.  Where these criteria are not met, but the Veteran is nevertheless unemployable by reason of service-connected disabilities, VA shall submit the case to the Director, Compensation and Pension Service, for extra-schedular consideration.  38 C.F.R. § 4.16(b).

A Veteran need not show 100 percent unemployability in order to be entitled to a TDIU.  Roberson v. Principi, 251 F.3d 1378, 1385 (Fed. Cir. 2001).  Marginal employment-defined as when a Veteran's earned annual income does not exceed the poverty threshold for one person, or on a facts found basis (e.g., when employment is in a protected environment such as a family business or sheltered workshop)-shall not be considered substantially gainful employment.  38 C.F.R. § 4.16(a).

At the outset, the Board notes that the Veteran meets the schedular requirements for a TDIU.  Service connection has been established for the following disabilities: PTSD (rated as 50 percent disabling); prostate cancer residuals (rated as 40 percent disabling); tinnitus (rated as 10 percent disabling); and bilateral hearing loss (rated as noncompensable).  Presently, the Veteran's combined schedular rating is 70 percent.  Additionally, the record indicates that the Veteran has not been gainfully employed since approximately December 2008.

Regarding the Veteran's education and training, the record demonstrates that the Veteran is a high school graduate, obtained an associate degree in pre-law, and took coursework towards a bachelor's degree in political science.  In service, the Veteran's military occupational specialty was radio operator.  Post service, a January 1974 education record states that the Veteran received training in auto body repair.  

Turning to the Veteran's occupational history, in a March 2007 VA treatment record, the Veteran reported the following employment experiences: managing a convenience store, managing a restaurant, working in a garment factory, working with upholstery, working as an antique furbisher, and working in car detail.  The Veteran stated that he was currently employed as an inventory specialist but had not been working recently due to transportation issues and that he had also been attempting to do carpentry work for a friend.  

Comparatively, in an April 2007 VA treatment record, the Veteran also reported working for a voter-education project registering individuals to vote and for the Department of Defense as an air force base load master.  The Veteran stated that his last employment was as an office manager at an auto body business and that he lost his position after the company went out of business.

In alignment with his previous descriptions of occupational history, a February 2016 VA treatment record lists the Veteran's personal abilities as gardening, carpentry, body work repairs, roofing, and cooking.

Moving beyond the Veteran's occupational history, there is competent medical evidence of record to support the proposition that the Veteran is presently unable to work due to PTSD and related alcohol abuse.  Specifically, during an April 2009 VA examination for PTSD, alcohol dependence, and major depressive disorder, the Veteran stated that he was currently unemployed and residing at a rehabilitation facility undergoing treatment for alcoholism.  The Veteran stated that he used alcohol and drugs in Vietnam to cope with stress.  The examiner diagnosed the Veteran with PTSD, major depressive disorder, and alcohol dependence in present remission.  The examiner stated that the Veteran's major depressive disorder and alcohol dependence represented a progression of his primary diagnosis of PTSD.  The examiner then opined that the Veteran used substances to cope with stress and could not maintain steady employment due to his PTSD symptoms.  

Similarly, in February 2010, the Veteran was afforded another examination regarding his PTSD.  During that examination, the Veteran reported his history of alcohol abuse-although at the time, the Veteran stated that he had not used it in two years.  The Veteran further stated that he was currently unemployed and had not worked for about two years because he was mentally and physically incapable of working.  The Veteran reported nightmares, intrusive thoughts, increased startle, flashbacks, panic attacks, hypervigilance, reliving of experiences, anger outbursts, isolation, and survivor's guilt.  The examiner diagnosed the Veteran with PTSD and stated that the Veteran's unemployment was a secondary effect of his PTSD because "[t]he [V]eterans [sic] symptoms are severe and the prognosis is poor."

As alcohol and substance abuse was raised within the context of PTSD during the April 2009 and February 2010 VA examinations, the Board notes that alcohol or drug abuse can only be considered "where there is clear medical evidence establishing that the alcohol or drug abuse disability is indeed caused by the veteran's primary service-connected disability."  See Allen v. Principi, 237 F.3d 1368, 1381 (Fed. Cir. 2001).  Additionally, when it is not possible to separate the effects of a service-connected disorder and a nonservice connected disorder, the principle of reasonable doubt dictates that such signs and symptoms be attributed to the service-connected disorder.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998).  Accordingly, in applying the principle of reasonable doubt as mandated by 38 C.F.R. § 3.102, the Board will consider medical evidence of the Veteran's alcohol and substance abuse as attributable to his PTSD in the present case.  Here, VA records demonstrate that the Veteran was still seeking treatment and rehabilitation for alcohol abuse through March 2016.  

Although the opinions of the April 2009 and February 2010 VA examiners attribute the Veteran's unemployability to his PTSD, the Board acknowledges that the record also contains evidence that the Veteran's unemployability was voluntary.  Specifically, during an October 2011 VA examination regarding his prostate cancer residuals, the Veteran stated that he was retired.  The Veteran did not elaborate as to whether his retirement was voluntary or whether it was caused by service-connected disabilities.  

Similarly, in an October 2015 VA treatment record regarding alcohol abuse, the Veteran stated that he did not have a present occupation because he was retired.  However, despite these occurrences within the record, in a February 2016 VA treatment record, the Veteran clarified that he was retired and disabled.

In short, in light of the April 2009 and February 2010 VA examiners' opinions-and the competent and credible evidence that the Veteran was unemployed and still seeking treatment for alcohol abuse up until March 2016-the evidence is at least evenly balanced as to whether the Veteran's PTSD precluded him from obtaining and maintaining substantially gainful employment.  Accordingly, entitlement to a TDIU is warranted.  38 U.S.C.A. § 5107(b).


ORDER

Entitlement to a TDIU is granted.





____________________________________________
S.C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


